Dempsey, J.
The demurrer to che petition, I think, ought to be sustained.
Specific performance of contract relating to personalty will not ordinarily be decreed.
Exceptions to this rule have been made when the value of the chattel withheld was peculiar to itself, or where damages in money can not be ascertained, or where the detention could not be adequately redressed by damages.
There is nothing in the facts alleged in the petition, however, to take this case out of the general rule. It is true they argue they can not replevin because they have sold the old hearse and cannot restore it. But that is not a finality to their rights. Radel agreed to sign notes and give a chattel mortgage. This *277is a breach of his contract, for which a suit for damages may be had at once, and the measure of recovery would be the price of the hearse sold and delivered to him. See Stephenson v. Repp, 47 O. S., 551.
B. B. Tuttle, for demurrer.
Jones & James, contra.
There is no allegation that Radel is insolvent or worthless on execution. From all thát appears plaintiffs have a full, complete and adequate remedy at law.
Demurrer sustained.